FILED
                           NOT FOR PUBLICATION
                                                                           MAY 11 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-10390

              Plaintiff-Appellee,                D.C. No. 4:14-cr-01186-JGZ

 v.
                                                 MEMORANDUM*
THOMAS ROMERO RUIZ,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Thomas Romero Ruiz appeals pro se from the district court’s order denying

his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ruiz contends that he is entitled to a sentence reduction under Amendment

782 to the Sentencing Guidelines. We review de novo whether a district court has

authority to modify a sentence under section 3582(c)(2). See United States v.

Leniear, 574 F.3d 668, 672 (9th Cir. 2009). The record reflects that Amendment

782 was in effect at the time that Ruiz was sentenced and he was sentenced under

the amended Guidelines. Therefore, the district court correctly determined that

Ruiz was not eligible for a sentence reduction, see 18 U.S.C. § 3582 (c)(2);

Leniear, 574 F.3d at 673-74, and Ruiz’s equal protection rights were not violated.

      Ruiz’s argument that he should have received an adjustment for acceptance

of responsibility at his original sentencing is not cognizable in a section 3582(c)(2)

proceeding. See Dillon v. United States, 560 U.S. 817, 831 (2010) (alleged errors

at the original sentencing are “outside the scope of the proceeding authorized by

§ 3582(c)(2)”).

      AFFIRMED.




                                           2                                   16-10390